Pannell, Judge,
dissenting. I dissent from the rulings in Divisions 3 and 4 of the opinion. The trial judge construed the special stipulations of the contract as giving the purchaser the right to void the contract if he were unable to procure financing of the down payment on the purchase price, and also found that the purchaser had exercised this right and accordingly directed a verdict in favor of the seller and against the broker and the broker’s bondsman for recovery of one-half of the earnest money.
The contract for the purchase and sale of realty in the present case provided for a down payment in cash with the remainder financed by the seller and also provided for the subordination of the seller’s security instrument to subsequent development loans and for the releasing of portions under certain conditions and also provided in Paragraph 9 of special stipulations: “If purchaser determines that it is not feasible to develop said property into a residential subdivision as contemplated, purchaser, at his option, may void this contract.” While such provision may be sufficiently broad to include financial feasibility in developing a residential subdivision on the property to be purchased, it does not on its face refer to the feasibility of carrying out the contract of purchase and sale itself. See in this connection Code § 20-704; Hader v. Howard, 215 Ga. 252 (109 SE2d 589); Black v. Maddox, 104 Ga. 157 (30 SE 723); Burns v. Reis, 196 Mo. App. 694 (191 SW 1096); Santa Clara Properties Co. v. R. L. C., 217 Cal. App. 2d 840 (32 Cal. Rptr. 333); International Harvester Co. v. Boatman, 122 Ill. App. 474; 17A CJS 481, 484 Contracts, § 399; Hinchman v. City Water Co., 179 Tenn. 545 (167 SW2d 986); Mastorgi v. Valley View Farms, 138 Conn. 313 (83 A2d 919).
The majority in stating that “[t]he trial court construed the contract of sale as giving the purchaser the right to void the contract if he considered the development of the property as contemplated unfeasible under the facts of the case and also found that the purchaser had exercised the right within the required 180 days,” has merely paraphrased the language of the *186contract special stipulations, ignores the basic question to be decided, and is not a correct statement of what the trial judge ruled. He ruled that the language referred to authorized the purchaser to void the contract if it was not economically feasible to make the down payment on the purchase price. Error is enumerated on this ruling. The majority opinion does not decide this question but wanders far afield by ruling that economic feasibility is included within this term of the contract. While that is a question to be decided, this is not the determinative question, as the determinative question assumes the contract refers to economic feasibility. The real question is: does economic feasibility under the contract refer to economic feasibility to make the down payment on the purchase price? As heretofore stated, I do not think so. That the majority have failed to comprehend the issues in the case and the difference between the construction of the contract and the evidence in the case proving whether or not the terms of the contract were met, is shown by their statement that “there was no evidence showing that the expression ‘feasible to develop’ in such a case had the narrow meaning of applying to the carrying out of the contract of purchase.” From this statement, you would almost assume that the majority was agreeing with the conclusions that I have reached as to the construction of the contract. However, the majority follows the above-quoted statement by ruling that proof of inability to make the purchase price is proof of economic inability to develop this project even after purchase. With this later statement I might agree, but I cannot agree that such evidence demanded this finding as must be done to reach the majority conclusion. The letter of June 22, 1966, refers to the contract of December 22, 1965, and shows without question that the purchaser was willing to complete the purchase if the seller would be willing to go up on the purchase price and require no down payment and no additional earnest moneys. If the purchaser was financially unable at this point (one day after the 180 days expired) to develop the subdivision after the purchase, why would he be making such an offer? This letter is at least evidence of the fact that his alleged attempted voidance of the contract was not economical inability to develop after *187purchase, but was economic inability to make the purchase price down payment.
Although there is evidence which may authorize a finding that the parties themselves construed the language so as to authorize the purchaser to void the contract because of financial inability to make the down payment, the evidence does not demand such a finding, and this issue should have been submitted to a jury. See in this connection Code § 20-703; Foley, Bro. & Co. v. Abbott & Bro., 66 Ga. 115. No mention of this is made in the majority opinion.
There is also some evidence which would authorize a finding that the purchaser may have been authorized to cancel the contract because of its inability to secure funds to develop the property into a residential subdivision after completing the purchase; however, this evidence does not demand such a finding, particularly so when the purchaser wrote the letter of June 22, 1966, to the seller showing its willingness to consummate the contract if the seller would agree to an increase in the price of the land and eliminate the necessity of making a down payment. The majority opinion ruled that the evidence demanded such a finding. With this I cannot agree.
Under either construction of the contract, the evidence did not demand a finding that the option had been exercised. Notice to the other contracting parties by the purchaser that the purchaser was financially unable to close the contract because of financial inability to make the down payment is mere notice of the fact or condition which would authorize the purchaser to exercise its option and is not, as a matter of law, notice of the exercise of it. The transcript is replete with evidence of the fact, but in only one instance was there testimony that the purchaser had notified the other parties of the exercise of the option. This testimony, however, was subject to be construed by the jury, in the light of testimony immediately prior and subsequent thereto, that the witness was referring to notification of the fact rather than the actual exercise of the option, and particularly so when the purchaser, after the time of the actual notice testified about, attempted to make arrangements for the assignment of the contract of purchase to another party and wrote the letter of June *18822, 1966, after the time for terminating the contract had expired, attempting to save the contract by a proposal altering its terms as to the purchase price, which actions were inconsistent with the purchaser’s claim that it, prior thereto, had exercised its option to terminate the contract. The trial court, therefore, erred in holding that the evidence demanded a finding that the option had been exercised, even under the construction placed upon the contract by the court, and possibly by the parties.
I cannot concur, therefore, in the statement in the majority opinion to the effect that the letter of June 22, 1966, had no relevancy to the question of whether the purchaser had exercised the option, and had no relevancy to the question of whether the exercise of the option to terminate the contract was done solely because of inability to finance the down payment on the purchase price. I concur in the ruling that no fraud is shown on the part of the seller and the purchaser and that the trial judge was correct in directing a verdict in favor of the purchaser in the third-party action of the broker against the purchaser for full commission. Other enumerations of error not dealt with are either without merit or have been withdrawn by the appellant.
I am authorized to state that Presiding Judge Bell and Judges Eberhardt and Quillian concur in this dissent.